           Case 4:18-cv-40054-TSH Document 26 Filed 03/14/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


                                                  )
  SOCLEAN2 PTY LTD,                               )
                                                  )
                Plaintiff,                        )
                                                  ) CIVIL ACTION NO.
                v.                                ) 4:18-CV-40054-TSH
                                                  )
  SOCLEAN, INC.,                                  )
                                                  )
                Defendant.                        )
                                                  )


     DEFENDANT SOCLEAN INC.’S ASSENTED-TO MOTION TO WITHDRAW
               AMENDED ANSWER AND COUNTERCLAIM

       Defendant SoClean, Inc. hereby respectfully requests that this honorable Court grant its

assented-to Motion to Withdraw its Amended Answer and Counterclaim filed on February 28,

2019 (Docket No. 25). Defendant requests this withdrawal without prejudice to filing a motion

for leave to amend its Answer or to file a counterclaim in the future as the circumstances may

warrant.

                                                  Respectfully submitted,

                                                  SoClean, Inc.

                                                  By its attorneys,

                                                  /s/ Yalonda T. Howze
                                                  H. Joseph Hameline, BBO #218710
                                                  hjhameline@mintz.com
                                                  Yalonda T. Howze, BBO #660851
                                                  ythowze@mintz.com
                                                  MINTZ
                                                  One Financial Center
                                                  Boston, MA 02111
                                                  Tel: 617-542-6000
                                                  Fax: 617-542-2241
         Case 4:18-cv-40054-TSH Document 26 Filed 03/14/19 Page 2 of 2



                         LOCAL RULE 7.1(A)(2) CERTIFICATION

        I, Yalonda T. Howze, counsel for Defendant, SoClean, Inc., hereby certify that, in
accordance with Local Rule 7.1(A)(2), I have contacted Plaintiff’s counsel in this action with
respect to this Motion.

                                                 /s/Yalonda T. Howze
                                                 Yalonda T. Howze


                                CERTIFICATE OF SERVICE

        I, Yalonda T. Howze, hereby certify that on the 14th day of March 2019, I caused a copy
of the above Assented-To Motion to Withdraw Amended Answer and Counterclaim to be served
through the ECF system, and that copies will be sent electronically to registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated
as non-registered participants as of the date herein.

                                                     /s/ Yalonda T. Howze
                                                     Yalonda T. Howze
